DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  
In lines 1 and 2 of claim 7, please amend “wherein said main housing comprises guiding structure” to --wherein said main housing comprises a guiding structure--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation of “to prevent vacuum conditions in the pipe, liquid flowing through said pipe enters the air valve and eventually reaches a level opposite said sensor” is indefinite.  It is not clear what the Applicant is intending to recite by the term “eventually”.  Is there intended to be some predetermined amount of time or not?  The Examiner recommends removing the term “eventually”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonemura (JP 2001027347 A).
	Regarding claim 1, Yonemura discloses an air valve assembly (Fig. 1) comprising: a main housing (1, 2) comprising a coupling flange (the flange portion at 4) for coupling to a pipe; an air valve (7) fluidly coupled to said main housing; an actuator (the actuator portion of 7 that is connected to 8 and 9) in fluid communication with an inlet (the inlet at the lower portion of 6 with reference to Fig. 1) to said air valve and with a discharge tube (the upper portion of 6 with reference to Fig. 1); and a non-contact liquid level sensor (8) located in an external housing coupled to said main housing, said non-contact liquid level sensor being in operative communication with said actuator. (para. [0008])
	Regarding claim 3, Yonemura further discloses a method of using the air valve assembly of claim 1, wherein to prevent vacuum conditions in the pipe, liquid flowing through said pipe enters the air valve and eventually reaches a level opposite said sensor and said sensor senses that the liquid has reached this level and commands said actuator to close said discharge tube, and to prevent unwanted air build-up, air from said pipe enters said air valve and pushes the liquid that is present up to the level opposite said sensor and commands said actuator to open said discharge tube. (para. [0009])
	Regarding claim 7, Yonemura further discloses the air valve assembly according to claim 1, wherein said main housing comprises guiding structure for guiding or diverting fluid to flow towards an area inside said main housing next to said external liquid level sensor. (see how the bottom area of 1 around the sensor 8 is configured to allow the liquid to collect around the sensor for detection)
	Regarding claim 8, Yonemura further discloses the air valve assembly according to claim 1, wherein said non-contact liquid level sensor comprises a processor (9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonemura in view of Cook et al. (US 6,050,245, hereafter “Cook”).
Regarding claim 2, Yonemura further discloses the air valve assembly according to claim 1, wherein said actuator comprises a solenoid.
Cook teaches a valve wherein the actuator comprises a solenoid. (Fig. 2; Col. 3, lines 16-32)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valve of Yonemura to include a solenoid actuator as taught by Cook since such a modification is combining prior art elements (solenoid actuators) according to known methods to yield predictable results (providing a solenoid actuator that is responsive to electrical current to control the valve).  The motivation for doing so is to provide a known actuator in the valve art that is reliable.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonemura in view of Hezel (US 2014/0261742).
Regarding claim 4, Yonemura discloses all of the limitations of claim 1, as applied above, but fails to disclose the sensor is a capacitance sensor.
Hezel teaches a sensor (150) that comprises a capacitance sensor that senses capacitance in a vicinity of said sensor. (para. [0027])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the sensor of Yonemura to be a capacitance sensor as taught by Hezel since the equivalence of a capacitance sensor and any other liquid level sensor is recognized for their use in the sensor art and the selection of any of these known equivalents would be within the level of ordinary skill in the art. The motivation for making such an equivalent substitution would be to provide a sensor that is reliable to sense the capacitance.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonemura in view of Engler (US 2016/0356026).
	Regarding claim 9, Yokouchi further discloses the air valve assembly according to claim 1, but fails to disclose wherein said non-contact liquid level sensor is in wireless communication with said actuator.
Engler teaches a sensor (112, 116, 118) that is in wireless communication with said actuator. (para. [0019])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the sensor of Yonemura to be in wireless communication with the actuator as taught by Engler in order to provide a modern means of communication between the sensor and actuator that does not require each device to be hardwired to each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753